DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s claims filed on 03/15/2021. Claims 1, 5, 9, and 12-17 are amended, Claims 1-20 are pending in current application.
Claim objections have been withdrawn in view of amendments and the applicant’s remarks filed on 03/15/2021.
Regarding claim 1, the claim element “control module” is further defined in dependent claim 8 that the control module comprises “a microprocessor”. Therefore, the claim element “control module” in claim 1 is construed as microprocessor.
The terminal disclaimer filed on 01/19/2021 has been accepted and recorded. The nonstatutory double patenting rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 2 and 7 have been cancelled, Claims 1, 3, 8, 11 and 16-17 have been amended

IN THE CLAIMS
Claim 1.    (Currently Amended) An anti-personnel autonomous vehicle (APAV) system comprising:
a fuselage structure consisting of a directional fragmentation weapon (DFW);
an unmanned aerial vehicle (UAV) assembly comprising a harness employing at least one longitudinal strap and at least two lateral straps adapted to be engaged around the DFW and a plurality of lift units configured for attachment to the DFW in positions to provide balanced lift;
a control module integrated in the UAV assembly having a wireless transmitter/receiver communicating with a remote controller, said control module engaged to the at least one longitudinal strap at a central position intermediate connection points on an upper surface of the DFW.

Claim 2. (Cancelled).

Claim 3. (Currently Amended) The APAV system as defined in claim [[2]]1 wherein the at least one longitudinal strap is positioned in the harness proximate a midline of the DFW.

Claim 7. (Cancelled).

Claim 8.    (Currently Amended) The APAV system as defined in claim [[7]]1 wherein the lift units have motors and propellers and the control module comprises.

Claim 11.    (Currently Amended) The APAV system as defined in claim [[2]]1 further comprising a targeting and navigation camera affixed to the at least one longitudinal strap at a central position intermediate the connection points on a bottom surface of the DFW.

Claim 16. (Currently Amended) A method for enemy engagement with an anti-personnel autonomous vehicle (APAV) comprising:
retrieving a directed fragmentation weapon (DFW);
mounting an unmanned aerial vehicle (UAV) assembly comprising a plurality of lift units to the DFW, wherein the DFW is employed as a fuselage, and  a harness employing at least one longitudinal strap and at least two lateral straps adapted to be engaged around the DFW and
communicating through a control module with a remote controller through a wireless transmitter and a wireless receiver, wherein the control module engaged to the at least one longitudinal strap at a central position intermediate connection points on an upper surface of the DFW.

Claim 17. (Currently Amended) The method as defined in claim 16 further wherein mounting the UAV assembly to the DFW comprises:
engaging [[a]] the harness having attached lift units;
positioning the lift units automatically with the harness for proper weight and balance of the APAV.

ALLOWABLE SUBJECT MATTER
Claims 1, 3-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, McCaslin (US 2018/0022455), Reddy et al. (US 2019/0077503) and Dupray et al. (US 2017/0069214) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 1 as a whole. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 3-6, and 8-14 depend either directly or indirectly upon independent claim1; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 15, the closest prior arts, McCaslin (US 2018/0022455), Reddy et al. (US 2019/0077503) and Dupray et al. (US 2017/0069214) fails to suggest, disclose or teach individually or in combination to render obvious limitations in 

Regarding Claim 16, the closest prior arts, McCaslin (US 2018/0022455), Reddy et al. (US 2019/0077503) and Dupray et al. (US 2017/0069214) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 16. Other prior arts of record do not suggest, disclose or teach neither singly nor in combination the claimed limitations of independent Claim 16 as a whole. Therefore, Claim 16 is considered novel and non-obvious and is therefore allowed. Claims 17-20 depend either directly or indirectly upon independent claim16; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664